Title: Louisa Catherine Johnson to John Quincy Adams, 29 November 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Novbr: 29th 1796
          
          In my last I told you I believe how inadequate I found myself to the task of answering your very painful letter of the 12th— Indeed my beloved friend my heart had at that moment recieved so deep a wound I scarce know how I acquired resolution sufficient to acknowledge it— Days are elapsed and I have in vain implored the friendly aid of reason, but she like the world in the hour of trial is deaf to the voice of distress— To you whose stronger judg’ment enables you so happily to philosophize, my weakness must appear in an unfavorable light, but when you reflect how few have been the lessons I have derived from the school of disappointment you will I am persuaded be more inclined to pardon than blame—
          Do not from this candid avowal imagine me supinely yielding to the tyranny of unavailing complaint— No my friend I shall I trust prove that I have not neglected your repeated lessons and be still more worthy your much valued affection—
          Let me intreat you whatever may be our mutual uneasiness never to resign any situation on my account, for as it is not my lot to add to your fortune I should with pain consider myself a bar to your future welfare were I to cause you to act contrary to the wishes of your friends and family—
          Excuse this liberty and apprehend nothing from my want of fortitude— The fates it is true seem to conspire against us, and have I fear destin’d us to a long seperation as my Father is obliged to quit Europe immediately— A feeble ray of hope however appears, and tells me it is possible we may yet previously meet once more— I will endevour to prevail on my Father to embark from Holland as I know he will shortly have a Vessel there— A painful expedient this it is true, but I have already experienced the pang of parting and think even this will tend greatly to strengthen my fortitude—
          You mention the pain my silence on a former occasion afforded you, never my friend shall you again complain of similar neglect, but by a constant correspondence let us endeavour to shorten the lapse of slow receding time— depend on my writing unless prevented by indisposition every week, and I flatter myself you will do the same, thus we shall at least beguile reflection of her melancholy office—
          You may probably attribute this to an interested motive and with

justice when I confess that perusing your letters and writing to you is the only consolation my wounded mind is capable of recieving.—
          You say that without me society will be insipid, that you go but little into it and that you devote your time principally to books. Ah my dearest friend let me intreat you as you value my happiness to relinquish a habit that must ultimately prove so injurious to your health, by so doing instead of mitigating the evil you plant another thorn in the bosom of your Louisa—
          Relative to the mental improvements so justly recommended I will if possible acquire them though my thoughts are too much occupied to pay the attention requisite to profitable Study.
          Respecting the abovementioned hint of meeting you I must request you will consider it as a subject of the most implicit confidence as I have not yet consulted my parents—
          Adieu may Heaven enable us patiently to await our destined union, is the sincere and fervent prayer of your affectionate
          
            Louisa C. Johnson
          
        